 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAZHAE SHEPARD,                                     Case No.: 3:19-cv-01625-JAH-MDD
     Booking No. 19728104,
12
                                        Plaintiff,       ORDER:
13
                         vs.                             1) GRANTING MOTION TO
14
     SAN DIEGO SHERIFF’S DEPT.;                          PROCEED IN FORMA PAUPERIS
15   WILLIAM D. GORE;                                    [ECF No. 2]
16   MEDICAL STAFF;
     FOOD SERVICES;                                      AND
17   Dr. TRAN,
                                                         2) DISMISSING COMPLAINT FOR
18                                  Defendants.          FAILING TO STATE A CLAIM
19                                                       PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                                         AND § 1915A(b)
20
21         Plaintiff Razhae Shepard, currently incarcerated at the San Diego County Sheriff
22   Department’s George Bailey Detention Facility (“GBDF”), and proceeding pro se, has
23   filed this civil rights action pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1.
24         Shepard claims the San Diego Sheriff’s Department (“SDSD”), unidentified
25   members of its medical and food services staff, Sheriff William B. Gore, and a
26   “contracted doctor” named Tran, have deprived him adequate medical care, failed to
27   provide him an appropriate religious diet, and have given him the “run around” in
28   response to the “numerous” grievances and internal affairs complaints he has filed at both
                                                     1
                                                                            3:19-cv-01625-JAH-MDD
 1   the San Diego Central Jail (“SDCJ”), GBDF, and the Vista Detention Facility (“VDF”),
 2   ever since he was booked into County custody in May 2019. Id. at 1-5. He seeks
 3   injunctive relief requiring the Sheriff to “fix medical procedures” and to provide adequate
 4   religious diets for Jewish inmates, as well as $6.6 million in general and punitive
 5   damages. Id. at 7.
 6         Shepard has not paid the $400 civil and administrative filing fee required by 28
 7   U.S.C. § 1914(a) to commence a civil action, but instead has filed a Motion to Proceed In
 8   Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
 9   I.    Motion to Proceed IFP
10         In order to commence a civil action, Shepard must pay a filing fee of $400. 1 See 28
11   U.S.C. § 1914(a). The action may proceed despite his failure to prepay the entire fee only
12   if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Andrews v.
13   Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v. Cook, 169 F.3d 1176, 1177
14   (9th Cir. 1999). However, because Shepard is a prisoner, even if he is granted leave to
15   proceed IFP, he will remain obligated to pay the entire filing fee in “increments” or
16   “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
17   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his case is
18   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
19   Cir. 2002).
20         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
21   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
22   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
23   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                               3:19-cv-01625-JAH-MDD
 1   trust account statement, the Court assesses an initial payment of 20% of (a) the average
 2   monthly deposits in the account for the past six months, or (b) the average monthly
 3   balance in the account for the past six months, whichever is greater, unless the prisoner
 4   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
 5   custody of the prisoner then collects subsequent payments, assessed at 20% of the
 6   preceding month’s income, in any month in which his account exceeds $10, and forwards
 7   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 8   Bruce, 136 S. Ct. at 629.
 9         In support of his IFP Motion, Shepard has submitted a copy of his San Diego
10   Sheriff’s Department Account Activity Statement reporting his trust account activity
11   from 1-1-90 through 8-14-19. See ECF No. 2 at 5; 28 U.S.C. § 1915(a)(2); S.D. Cal.
12   CivLR 3.2; Andrews, 398 F.3d at 1119. This statement shows Shepard had average
13   monthly deposits of $53.15, carried an approximate average monthly balance of $23.12
14   over the 6-month period preceding the filing of his Complaint, and had $29.79 to his
15   credit at the time of filing. See ECF No. 2 at 5.
16         Based on this accounting, the Court GRANTS Shepard’s Motion to Proceed IFP
17   (ECF No. 2) and assesses an initial partial filing fee of $10.63 pursuant to 28 U.S.C.
18   § 1915(b)(1). The Court will direct the Facility Commander of GBDF, or his designee, to
19   collect this initial filing fee only if sufficient funds are available in Shepard’s account at
20   the time this Order is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event
21   shall a prisoner be prohibited from bringing a civil action or appealing a civil action or
22   criminal judgment for the reason that the prisoner has no assets and no means by which to
23   pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850
24   (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a
25   prisoner’s IFP case based solely on a “failure to pay ... due to the lack of funds available
26   to him when payment is ordered.”). The remaining balance of the $350 total fee owed in
27   this case must be collected by the agency having custody of the prisoner and forwarded to
28   the Clerk of the Court pursuant to 28 U.S.C. § 1915(b)(2).
                                                    3
                                                                                3:19-cv-01625-JAH-MDD
 1   II.   Screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A
 2         A.     Standard of Review
 3         Because Shepard is a prisoner and is proceeding IFP, his Complaint also requires a
 4   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
 5   statutes, the Court must review and sua sponte dismiss an IFP complaint, and any
 6   complaint filed by a prisoner seeking redress from a governmental entity, or officer or
 7   employee of a governmental entity, which is frivolous, malicious, fails to state a claim, or
 8   seeks damages from defendants who are immune. See Lopez v. Smith, 203 F.3d 1122,
 9   1126-27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v.
10   Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)). “The
11   purpose of [screening] is ‘to ensure that the targets of frivolous or malicious suits need
12   not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir.
13   2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir.
14   2012)).
15         “The standard for determining whether a plaintiff has failed to state a claim upon
16   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
17   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
18   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
19   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
20   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
21   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
22   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
23   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
24         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
25   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
26   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
27   relief [is] ... a context-specific task that requires the reviewing court to draw on its
28   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
                                                     4
                                                                                 3:19-cv-01625-JAH-MDD
 1   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
 2   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
 3   (9th Cir. 2009).
 4         B.     Factual Allegations
 5         When he was booked into SDCJ on May 3, 2019, Shepard had wounds on his
 6   wrists, ribs, right foot, and hands, which he alleges to have suffered during the course of
 7   his arrest by the San Diego Police Department. See Compl., ECF No. 1 at 3. After
 8   booking, Shepard claims he “was not immediately seen by medical,” but he “went man
 9   down” and was then examined by an unnamed SDCJ doctor who treated his wounds and
10   ordered “lab[s]” and an x-ray. Id. Shepard claims he did not receive the x-ray until two
11   weeks later, and further claims to have sustained a broken tooth, which interfered with his
12   ability to eat. Id. Shepard was also prescribed Ensure for his “non-appetite,” but that was
13   “soon taken away.” Id.
14         Shepard further contends he has received a kosher diet in accordance with his
15   religious beliefs “since being in jail,” and had previously been provided kosher meals
16   while he was in prison; therefore he “is very accustomed to how [his] meals should be
17   prepared and delivered.” Id. at 4. Nevertheless, unidentified Sheriff’s Department “Food
18   Services” officials at both the SDCJ and GBDF have provided him incomplete, cold, and
19   “expired’ kosher meals. Id.
20         On July 18, 2019, Shepard claims he was attacked by three unidentified inmates
21   who “due to [his] sexual orientation[,] cracked [his] ribs,” and caused “other wounds.”
22   Id. 2 Because his nose, mouth, and ribs continued to “give [him] trouble,” and because he
23   was not being provided kosher meals in “the right way,” he submitted “numerous
24
25
     2
        Shepard mentions the July 18, 2019 incident with respect to his need for medical
26   attention, but he does not appear to claim that any Defendant or unnamed SDSD official
27   acted with deliberate indifference to a substantial risk of serious harm with respect to his
     physical safety. See e.g., Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1071 (9th Cir.
28   2016).
                                                  5
                                                                              3:19-cv-01625-JAH-MDD
 1   grievances and request[s] for help,” and sometimes on a daily basis, over the months of
 2   June through August 2019. He attaches many of these as exhibits. Id. at 8-56. Shepard
 3   contends many of his grievance forms were lost or never returned to him, and that he has
 4   only been “given the run-around by Sheriff[’s Department] staff,” in response to his
 5   continual complaints. Id. at 5.
 6         C.     42 U.S.C. § 1983
 7         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
 8   elements: (1) that a right secured by the Constitution or laws of the United States was
 9   violated, and (2) that the alleged violation was committed by a person acting under the
10   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
11   1035-36 (9th Cir. 2015).
12         D.     San Diego Sheriff’s Department, Medical Staff and Food Services
13         First, to the extent Shepard names the “San Diego Sheriff’s Department,” “Medical
14   Staff” and “Food Services” as Defendants, he fails to state a claim upon which § 1983
15   relief may be granted. Departments of municipal entities are not “persons” subject to suit
16   under § 1983; therefore, a local law enforcement agency, like the SDSD, its medical staff,
17   or its food services sub-division, are not proper parties. See Vance v. County of Santa
18   Clara, 928 F. Supp. 993, 996 (N.D. Cal. 1996) (“Naming a municipal department as a
19   defendant is not an appropriate means of pleading a § 1983 action against a
20   municipality.”) (citation omitted); Powell v. Cook County Jail, 814 F. Supp. 757, 758
21   (N.D. Ill. 1993) (“Section 1983 imposes liability on any ‘person’ who violates someone’s
22   constitutional rights ‘under color of law.’ Cook County Jail is not a ‘person.’”).
23         “Persons” under § 1983 are state and local officials sued in their individual
24   capacities, private individuals and entities which act under color of state law, and/or the
25   local governmental entity itself. Vance, 928 F. Supp. at 995-96. The SDSD is a law
26   enforcement agency or department of the County of San Diego, but it is not a “person”
27   subject to suit under § 1983. See e.g., United States v. Kama, 394 F.3d 1236, 1239 (9th
28   Cir. 2005) (“[M]unicipal police departments and bureaus are generally not considered
                                                   6
                                                                              3:19-cv-01625-JAH-MDD
 1   ‘persons’ within the meaning of section 1983.”); Rodriguez v. Cnty. of Contra Costa,
 2   2013 WL 5946112 at *3 (N.D. Cal. Nov. 5, 2013) (citing Hervey v. Estes, 65 F.3d 784,
 3   791 (9th Cir. 1995)) (“Although municipalities, such as cities and counties, are amenable
 4   to suit under Monell [v. Dep’t of Social Servs, 436 U.S. 658 (1978)], sub-departments or
 5   bureaus of municipalities, such as the police departments, are not generally considered
 6   “persons” within the meaning of § 1983.”); Nelson v. Cty. of Sacramento, 926 F. Supp.
 7   2d 1159, 1170 (E.D. Cal. 2013) (dismissing Sacramento Sheriff’s Department from
 8   section 1983 action “with prejudice” because it “is a subdivision of a local government
 9   entity,” i.e., Sacramento County); Gonzales v. City of Clovis, 2013 WL 394522 (E.D. Cal.
10   Jan. 30, 2013) (holding that the Clovis Police Department is not a “person” for purposes
11   of section 1983); Wade v. Fresno Police Dep’t, 2010 WL 2353525 at *4 (E.D. Cal. June
12   9, 2010) (finding the Fresno Police Department to not be a “person” under section 1983).
13   Therefore, Shepard cannot pursue any § 1983 civil rights claims against the “San Diego
14   Sheriff’s Department,” its “Medical Staff,” or its “Food Services” division. See Boone v.
15   Deutsche Bank Nat’l Tr. Co., No. 2:16-CV-1293-GEB-KJN-PS, 2017 WL 117966, at *3
16   (E.D. Cal. Jan. 12, 2017) (“Because the Solano County Sheriff’s Department is not a
17   ‘person’ within the meaning of Section 1983, plaintiffs cannot maintain their claims
18   against it under that statute as a matter of law.”).
19         To the extent Shepard may have intended to assert a claim against the County of San
20   Diego itself, his allegations are also insufficient. A municipal entity may be held liable
21   under § 1983 only if he alleges facts sufficient to plausibly show that he was deprived of a
22   constitutional right by individually identified employees who acted pursuant to the
23   municipality’s policy or custom. Mt. Healthy City Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S.
24   274, 280 (1977); Monell, 436 U.S. at 691; Villegas v. Gilroy Garlic Festival Ass’n, 541
25   F.3d 950, 964 (9th Cir. 2008). The County of San Diego may not be held vicariously liable
26   under § 1983 simply because one of its employees is alleged to have acted wrongfully. See
27   Board of Cty. Comm’rs. v. Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691 (“[A]
28   a municipality cannot be held liable solely because it employs a tortfeasor.”); Jackson v.
                                                    7
                                                                             3:19-cv-01625-JAH-MDD
 1   Barnes, 749 F.3d 755, 762 (9th Cir. 2014). Instead, the municipality may be held liable
 2   “when execution of a government’s policy or custom ... inflicts [a constitutional] injury.”
 3   Monell, 436 U.S. at 694; Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 36 (2010).
 4         E.     Sheriff Gore & Dr. Tran -- Individual Liability
 5         Second, while Defendants William D. Gore, the San Diego County Sheriff, and Dr.
 6   Tran, whom Shepard claims is “contracted doctor” at the VDF, are “persons” subject to
 7   suit under § 1983, his only allegations as to Gore is that he is the “head of the Sheriff’s
 8   Department,” and that he “neglected” to oversee “internal affairs.” See Compl. at 2.
 9   Similarly, Shepard’s only claim with respect to Dr. Tran is that he or she “ma[de]
10   remarks that didn’t pertain to [Shepard’s] medical [care] and were rather prejudice[d].”
11   Id.
12         These types of broad and conclusory allegations fail to plausibly show how, or to
13   what extent, Gore or Tran may be held individually liable for any constitutional injury.
14   See Iqbal, 556 U.S. at 676-77; Jones v. Comm’ty Redev. Agency of City of Los Angeles,
15   733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege with at least some
16   degree of particularity overt acts which defendants engaged in” in order to state a claim).
17   As pleaded, Shepard plainly seeks to hold Gore liable for the acts of unidentified
18   subordinates responsible for his medical care and diet at the SDCJ, GBDF or VDF. But
19   “vicarious liability is inapplicable to … § 1983 suits.” Iqbal, 556 U.S. at 676. Instead,
20   “Plaintiff must plead that each Government-official defendant, through [his] own
21   individual actions, has violated the Constitution” in order to plead a plausible claim for
22   relief. Id.; see also Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (supervisor
23   may be held liable under §1983 only if there is “a sufficient causal connection between
24   the supervisor’s wrongful conduct and the constitutional violation”) (citations and
25   internal quotation marks omitted); Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)
26   (when a named defendant holds a supervisorial position, the causal link between the
27   defendant and the claimed constitutional violation must be specifically alleged).
28   ///
                                                   8
                                                                               3:19-cv-01625-JAH-MDD
 1         Shepard’s allegations with respect to Dr. Tran are even more tenuous. He claims
 2   only that Tran “made remarks” which Shepard perceived as “rather prejudice[d]” on
 3   some unidentified occasion after Shepard had been transferred from the SDCJ to VDF
 4   and was seeking “medical attention.” See Compl. at 2. And while Shepard does claim to
 5   have waited two weeks for an x-ray of his ribs immediately after he was booked in the
 6   SDCJ on May 3, 2019, id. at 3, he does not claim that Dr. Tran was in any way involved
 7   in his medical care while he was housed at the SDCJ, responsible for any delay, or that he
 8   suffered any harm as result of Tran’s acts or omissions. See Victoria v. City of San Diego,
 9   326 F. Supp. 3d 1003, 1013 (S.D. Cal. 2018) (“Liability under § 1983 arises only upon a
10   showing of personal participation by the defendant.”); see also Gordon v. Cty. of Orange,
11   888 F.3d 1118, 1124-25 (9th Cir. 2018) (inadequate medical care claims alleged by
12   persons in pretrial custody “must be evaluated under an objective deliberate indifference
13   standard.”) (citing Castro, 833 F.3d at 1070).
14         For all these reasons, the Court dismisses Plaintiff’s Complaint in its entirety for
15   failing to state a claim upon which § 1983 relief may be granted pursuant to 28 U.S.C.
16   § 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1); Lopez, 203 F.3d at 1126-27; Wilhelm,
17   680 F.3d at 1121.
18         F.     Leave to Amend
19          In light of his pro se status, the Court will grant Shepard leave to amend his
20   pleading deficiencies, if he can. See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir.
21   2015) (“A district court should not dismiss a pro se complaint without leave to amend
22   [pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)] unless ‘it is absolutely clear that the
23   deficiencies of the complaint could not be cured by amendment.’”) (quoting Akhtar v.
24   Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)).
25         Shepard is further cautioned, however, that should he elect to amend and to
26   identify the individual SDSD deputies, food service employees, and medical personnel
27   who are alleged to have denied him adequate medical attention or a diet sufficient to
28   accommodate his sincerely held religious beliefs, he must also include facts to show how
                                                   9
                                                                               3:19-cv-01625-JAH-MDD
 1   each individual person he seeks to hold liable for his injuries violated his First and
 2   Fourteenth Amendment rights. Because he appears to have been a pretrial detainee at the
 3   time he alleges to have been denied appropriate medical care, the Fourteenth Amendment
 4   will form the constitutional basis of those claims. See Castro 833 F.3d at 1071. 3 To state
 5   a claim under the First Amendment’s Free Exercise Clause, Shepard must allege facts to
 6   plausibly show the defendant’s actions: (a) “substantially burden[ed]” the exercise of a
 7   sincerely-held religious belief, and (b) did so in an unreasonable manner—i.e., the
 8   official’s actions were not “rationally related to legitimate penological interests.” See
 9   O’Lone v. Estate of Shabazz, 482 U.S. 342, 348-50 (1997); Jones v. Williams, 791 F.3d
10   1023, 1031, 1033 (9th Cir. 2015) (citation omitted); Shakur v. Schriro, 514 F.3d 878,
11   884-85 (9th Cir. 2008) (citations omitted).
12   III.   Conclusion and Orders
13          Based on the foregoing, the Court:
14          1.    GRANTS Shepard’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
15   (ECF No. 2).
16          2.    ORDERS the Facility Commander of GBDF, or his designee, to collect
17   from Shepard’s trust account the $10.63 initial filing fee assessed, if those funds are
18   available at the time this Order is executed, and to forward whatever balance remains of
19   the full $350 owed in monthly payments in an amount equal to twenty percent (20%) of
20   the preceding month’s income to the Clerk of the Court each time the amount in
21   Plaintiff’s account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS
22   MUST BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO
23   THIS ACTION.
24   ///
25
26
     3
27    See Gordon, 888 F.3d at 1124-25 (inadequate medical care claims alleged by persons in
     pretrial custody “must be evaluated under an objective deliberate indifference standard.”)
28   (citing Castro, 833 F.3d at 1070).
                                                   10
                                                                               3:19-cv-01625-JAH-MDD
 1         3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Facility
 2   Commander, George Bailey Detention Facility, 446 Alta Road, Suite 5300, San Diego,
 3   California, 92158.
 4         4.     DISMISSES Shepard’s Complaint for failing to state a claim upon which
 5   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and
 6   GRANTS him 45 days leave from the date of this Order in which to file an Amended
 7   Complaint which cures the deficiencies of pleading noted. Shepard’s Amended
 8   Complaint must be complete by itself without reference to his original pleading.
 9   Defendants not named and any claim not re-alleged in his Amended Complaint will be
10   considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner
11   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes
12   the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that
13   claims dismissed with leave to amend which are not re-alleged in an amended pleading
14   may be “considered waived if not repled.”).
15         If Shepard fails to file an Amended Complaint within 45 days, the Court will enter
16   a final Order dismissing this civil action based both on his failure to state a claim upon
17   which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), and
18   his failure to prosecute in compliance with a court order requiring amendment. See Lira
19   v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage
20   of the opportunity to fix his complaint, a district court may convert the dismissal of the
21   complaint into dismissal of the entire action.”).
22         IT IS SO ORDERED.
23
24   Dated: November 18, 2019
25                                              Hon. John A. Houston
                                                United States District Judge
26
27
28
                                                   11
                                                                               3:19-cv-01625-JAH-MDD
